                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff/Respondent,                       Case No. 14-20449
                                                    Honorable Laurie J. Michelson
 v.                                                 Magistrate Judge R. Steven Whalen

 JETHRO RENE POWERS,

        Defendant/Petitioner.


               ORDER DENYING CERTIFICATE OF APPEALABILITY


       On October 29, 2018, the Court denied Jethro Powers’ motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. (ECF No. 145.)

       For the reasons set forth in the Opinion and Order, the Court finds that reasonable jurists

could not debate whether “the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.” Miller—El v.

Cockrell, 537 U.S. 322, 336 (2003). Jackson has not made a “substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). Thus, a certificate of appealability is DENIED.

       IT IS SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: March 8, 2019
                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, March 8, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
